Case 1:19-cv-03000-ERK-VMS Document 46 Filed 06/08/20 Page 1 of 7 PageID #: 603



 UNITED STATES DISTRICT COURT                                    NOT FOR PUBLICATION
 EASTERN DISTRICT OF NEW YORK

 GENARIO CUC CHOVON,
 on behalf of himself, FLSA Collective Plaintiffs
 and the Class,

                                Plaintiffs,                    MEMORANDUM & ORDER

                – against –                                       19-CV-3000 (ERK) (VMS)

 HOT POT FLUSHING LLC
  d/b/a LITTLE SHEEP MONGOLIAN HOT POT
 HOT POT MANGATTAN 1 LLC
  d/b/a LITTLE SHEEP MONGOLIAN HOT POT
 JOHN DOE CORPORATIONS 1–23
  d/b/a LITTLE SHEEP MONGOLIAN HOT POT
 And MICHAEL PUI LEUNG LUK,

                                Defendants.


 KORMAN, J.:


        On May 21, 2019, Genario Cuc Chovon filed a complaint on behalf of himself and all other

 similarly situated employees alleging claims pursuant to the Fair Labor Standards Act, 29 U.S.C.

 § 201 et seq. (“FLSA”) and the New York Labor Law §190, et. seq (“NYLL”) against Defendants

 and John Doe Corporations 1–23. In February 2020, Defendants served Chovon with an Offer of

 Judgment pursuant to Fed. R. Civ. P. 68 (the “Offer of Judgment”). Pursuant to the offer,

 Defendants offered, “to allow judgment to be taken against them, jointly and severally, in the sum

 of Fifty Thousand Dollars ($50,000.00), inclusive of all of Plaintiff Chovon’s claims for relief,

 damages, fees, costs, and expenses, but exclusive of Plaintiff Chovon’s claim for reasonable

 attorneys’ fees as of the date of this Offer of Judgment.” ECF No. 27, Ex. A.

        On March 10, 2020, Chovon served Defendants with a motion to conditionally certify a

 collective action of certain FLSA claims pursuant to 29 U.S.C. § 216(b) and to certify a class action

 of certain NYLL claims pursuant to Fed. R. Civ. P. 23. The next day, March 11, Chovon accepted
Case 1:19-cv-03000-ERK-VMS Document 46 Filed 06/08/20 Page 2 of 7 PageID #: 604



 the Offer of Judgment. That same day, Chovon filed a Consent to Sue form on behalf of Valentin

 Castro Hernandez (“Hernandez”). On March 12, 2020, Defendants filed a Notice of Acceptance

 of the Offer of Judgment. Defendants’ counsel wired $50,000 to Plaintiff’s counsel’s trust account,

 to be held in escrow pending the entry of the judgment.

        On March 13, 2020, Chovon’s counsel filed a letter seeking “to clarify that although

 [Chovon] ha[d] accepted Defendants’ offer of judgment, the case should not be dismissed, as the

 claims of opt-in plaintiff [Hernandez] and other prospective class and collective-action plaintiffs

 remain unresolved, and Plaintiffs’ motion for class and collective-action certification” remained

 outstanding.     ECF   No.     29    at   1.   Counsel’s    letter   concluded     by    requesting

 “that the judgment be entered as to Chovon only, and that the case not be dismissed pending the

 determination of the remaining claims.” Id. at 2. Defendants responded that they had no objection

 to the clerk entering judgment as to Chovon’s claims, and further stated their intention to move to

 dismiss the action. See ECF Nos. 30, 35. Before the court is Defendants’ motion to dismiss under

 Rule 12(b)(1).




                                           DISCUSSION

        The Second Circuit has observed that “[b]ecause FLSA and NYLL claims usually revolve

 around the same set of facts, plaintiffs frequently bring both types of claims together in a single

 action using the procedural mechanisms available under 29 U.S.C. § 216(b) to pursue the FLSA

 claims as a collective action and under Rule 23 to pursue the NYLL claims as a class action under

 the district court’s supplemental jurisdiction.” Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659

 F.3d 234, 244 (2d Cir. 2011). Moreover, named plaintiffs often accept settlement of their individual

 claims under Rule 68 while their associated FLSA collective action and Rule 23 class-action have



                                                  2
Case 1:19-cv-03000-ERK-VMS Document 46 Filed 06/08/20 Page 3 of 7 PageID #: 605



 yet to be certified. The issue in this case whether those actions can continue, now that the sole

 named plaintiff has obtained complete relief on his individual claims.



    I.      Subject-Matter Jurisdiction and Rule 68

    “[A] district court may properly dismiss a case for lack of subject matter jurisdiction under

 Rule 12(b)(1) if it lacks the statutory or constitutional power to adjudicate it.” Aurecchione v.

 Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005). A “plaintiff asserting subject matter

 jurisdiction has the burden of proving by a preponderance of the evidence that it exists.” Makarova

 v. United States, 201 F.3d 110, 113 (2d Cir. 2000). Under Article III, section 2, of the United States

 Constitution, our “power to adjudicate” is limited to “cases” and “controversies.” Spencer v.

 Kemna, 523 U.S. 1, 7 (1998). A corollary to the case or controversy requirement is that where there

 is no unresolved case or controversy, “mootness occurs” and “the court—whether trial, appellate,

 or Supreme—loses jurisdiction over the suit, which therefore must be dismissed.” Radha

 Geismann, M.D., P.C. v. ZocDoc, Inc., 850 F.3d 507, 511 (2d Cir. 2017).

         Thus, mootness may occur, and jurisdiction may be extinguished, where a plaintiff accepts

 an offer for complete relief. Federal Rule of Civil Procedure 68(a) provides that at least fourteen

 days before trial, a “party defending against a claim may serve on the opposing party an offer to

 allow judgment on specified terms, with costs then accrued. If, within [fourteen] days after being

 served, the opposing party serves written notice accepting the offer, either party may then file the




                                                   3
Case 1:19-cv-03000-ERK-VMS Document 46 Filed 06/08/20 Page 4 of 7 PageID #: 606



 offer and notice of acceptance . . . The clerk must then enter judgment.” Fed. R. Civ. P. 68(b). This

 Rule serves “to encourage settlement and avoid litigation.” Marek v. Chesny, 473 U.S. 1, 5 (1985).



    II.      Chovon’s FLSA Collective Action

          Against the backdrop of this court’s adjudicative power, the first question is whether

 Chovon’s acceptance of Defendants’ Rule 68 offer of judgment mooted the conditional collective

 FLSA action in addition to his own personal claims for relief. In Bank v. Alliance Health Networks,

 the Second Circuit held that where the sole individual representative for a putative collective action

 under the FLSA no longer had an interest in the action, no plaintiff remained in a position to pursue

 the class claims.” 669 F. App’x 584, 586 (2d Cir. 2016). On that basis, the panel in Bank affirmed

 the district court’s dismissal of Bank’s claim for lack of subject matter jurisdiction. Id. The panel

 reasoned that because “standing requires that a plaintiff allege a concrete injury that creates a

 legally-protected interest in pursuing the litigation, “[a] purely hypothetical possibility of recovery

 is not sufficient to meet the requirements for standing.” Id. (citing Spokeo, Inc. v. Robins, 136 S.

 Ct. 1540, 1548 (2016)). While Bank was an unpublished summary order, the Second Circuit has

 held that “denying summary orders precedential effect does not mean that the court considers itself

 free to rule differently in similar cases.” United States v. Payne, 591 F.3d 46, 58 (2d Cir. 2010).

 Indeed, in Radha Geismann, M.D., P.C. v. ZocDoc, Inc., the court distinguished Bank on the facts,

 and did not reject it on the grounds that it was an unpublished opinion. 850 F.3d 507, 513 (2d Cir.

 2017).

          Chovon has not provided any reason to depart from the Circuit’s reasoning in Bank. As in

 Bank, Chovon’s counsel negotiated acceptance of Defendant’s Offer of Judgment. Thus, there is

 no concern, as there was in Geissman, that an entry of judgment mooting the collective action

 short-circuits the certification process and grants Defendants an undue windfall. See Geissman,


                                                   4
Case 1:19-cv-03000-ERK-VMS Document 46 Filed 06/08/20 Page 5 of 7 PageID #: 607



 850 F.3d at 514–15. While the FLSA authorizes an aggrieved employee to bring an action on behalf

 of himself and “other employees similarly situated,” 29 U.S.C. § 216(b), the mere presence of

 collective-action allegations in the complaint cannot save the suit from mootness once the

 individual claim is satisfied. Here, there is no dispute that Defendants’ Offer of Judgment fully

 satisfied the named plaintiff’s claims for relief under the FLSA and the NYLL. These individual

 claims were satisfied prior to any resolution of Chovon’s motion for conditional collective action

 certification, rendering the entire action moot. See Genesis Healthcare Corp. v. Symczyk, 569 U.S.

 66, 72 (2013).

        Chovon’s efforts to sidestep Bank are unavailing. First, Chovon relies on cases that pertain

 to unaccepted offers of judgment, putative class actions under Rule 23, or both. These cases are

 simply unresponsive to Bank’s straightforward rule that where a sole named plaintiff obtains

 complete relief through accepting an offer of judgment, the associated FLSA collective action is

 moot. Second, Chovon’s insistence that offers and acceptances under Rule 68 are creatures of

 contract is beside the point. In conveying Chovon’s acceptance of the Offer of Judgment in an

 email to Defendants, Chovon’s counsel wrote that “[n]otwithstanding this acceptance, this case

 should not be dismissed given the outstanding class and collective motions (and claims) that

 remain to be adjudicated.” ECF No. 27-2. This comment did not constitute a condition to Chovon’s

 acceptance of Defendants’ offer. Indeed, it was merely Chovon’s counsel’s opinion, which was, on

 its face, separate and apart from Chovon’s own “acceptance.” Id.

        Finally, Hernandez’s opt-in notice cannot save the collective and class actions from

 mootness. In general, courts are divided on the question of whether opt-in plaintiffs can continue

 prosecuting a FLSA action under § 216 after the named plaintiff has accepted full relief of his

 personal claims. Compare Aleman v. Innovative Elec. Servs. L.L.C., 2014 WL 4742726, at *3

 (S.D.N.Y. Sept. 15, 2014) (“Where, as here, no collective class action has been certified, dismissal


                                                  5
Case 1:19-cv-03000-ERK-VMS Document 46 Filed 06/08/20 Page 6 of 7 PageID #: 608



 will not prejudice any opt-in plaintiffs: they remain free to file their own actions for overtime

 compensation against defendants”); with Myers v. TRG Customer Sols., Inc., 2017 WL 5478398,

 at *7 (M.D. Tenn. Nov. 15, 2017) (“[O]pt-in employees are party plaintiffs, unlike absent class

 members in a Rule 23 class action.”). I need not decide on this dispute, however, for the simple

 reason that, as Chovon concedes, Hernandez was never an employee of either named defendant in

 this matter. Taking Chovon’s allegations at face value, the most that can be said is that Hernandez

 previously worked at Jane Doe Corporation 23, which has not been served as a defendant. Plaintiff

 submits that “[w]hile it is true that the John Doe corporations have not yet been served . . .

 Hernandez would have standing to be added as a plaintiff in an amended complaint.” Pl.’s Reply,

 ECF No. 44-1 at 18. That may be true, but Chovon has not moved for leave to file an amended

 complaint. On these facts, there is no plaintiff with a live claim against a named defendant.

 Accordingly, this action is dismissed without prejudice to Hernandez—or any other viable

 plaintiff—re-filing a new action to vindicate their own claims. See Aleman, 2014 WL 4742726, at

 *3.



       III.      Supplemental Jurisdiction Over Chovon’s NYLL Claims

              Having determined that Chovon’s acceptance of Defendants’ offer extinguished his interest

 in the conditional collective action, I need not address the related question of whether Plaintiff’s

 putative class action under NYLL is also moot. Indeed, the Second Circuit has established that

 unlike dismissals under Rule 12(b)(6), dismissals for lack of subject-matter jurisdiction under Rule

 12(b)(1) leave no discretion to exercise supplemental jurisdiction over related state-law claims.

 Cohen v. Postal Holdings, LLC, 873 F.3d 394, 399 (2d Cir. 2017); Nowak v. Ironworkers Local 6

 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996). Accordingly, Plaintiff’s NYLL claims are




                                                      6
Case 1:19-cv-03000-ERK-VMS Document 46 Filed 06/08/20 Page 7 of 7 PageID #: 609



 dismissed without prejudice to other potential members of the putative class seeking appropriate

 recompense in separate proceedings.

                                         CONCLUSION

        Chovon’s acceptance of Defendants’ Offer of Judgment constituted complete relief on

 Chovon’s individual claims, and the clerk of the court shall enter judgment to that effect. There

 being no live case or controversy for this court to resolve, Defendants’ motion to dismiss for lack

 of subject-matter jurisdiction under Fed. R. Civ. 12(b)(1) is granted, without prejudice to other

 members of the putative collective and class actions.



                                                             SO ORDERED.

                                                             Edward R. Korman
 Brooklyn, New York                                          Edward R. Korman
 June 8, 2020                                                United States District Judge




                                                 7
